Citation Nr: 0720817	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-38 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to service connection for Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1943 to January 
1946.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision.  In April 2007, 
the appellant appeared at a videoconference hearing before 
the undersigned. 


FINDINGS OF FACT

1.  The veteran died in December 2004 and his death 
certificate listed his cause of death as fungal sepsis, due 
to or as a consequence of severe clostridium difficile  
colitis with significant contributions of ischemic 
cardiomyopathy and chronic obstructive pulmonary disease.   

2.  At the time of the veteran's death, he was service 
connected for a gunshot wound muscle injury of the right 
upper thigh evaluated as 30 percent disabling, residuals of a 
cold injury to the left foot evaluated as 30 percent 
disabling, residuals of a cold injury to the right foot 
evaluated as 30 percent disabling, and hypertrophic rhinitis 
evaluated as non-compensable. 

3.  There is no nexus between the cause of the veteran's 
death and his periods of service or his service-connected 
disabilities.

4.  The veteran was not evaluated as totally disabled due to 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his discharge from service in January 1946 
for a period of not less than five years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5107 
(West 2002); 38 C.F.R. § 3.312 (2006).

2.  DIC benefits under 38 U.S.C.A. § 1318 are not warranted.  
38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 
20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2005 and 
June 2006.  The RO specifically informed the appellant of the 
evidence required to substantiate her claims, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, that she should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
her possession pertaining to her claims.  Therefore, the 
Board finds that she was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claims has been obtained.  The record before the 
Board contains medical records and VA examination reports.  
In addition, neither the appellant nor her representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate her claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
appellant in the development of the facts pertinent to the 
claims.

The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

1.  Service Connection for the Cause of the Veteran's Death

The appellant essentially contends that, but for the 
veteran's injuries in service, his health condition would not 
been as bad leading to his death.  

When a veteran dies from a service-connected or compensable 
disability, the Secretary shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children or 
parents.  38 U.S.C.A. § 1310.  Service connection for the 
cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312.  The principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service- connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A 
service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

If cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

In the present case, the veteran died in December 2004 and 
his death certificate listed his cause of death as fungal 
sepsis, due to or as a consequence of severe clostridium 
difficile colitis with significant contributions of ischemic 
cardiomyopathy and chronic obstructive pulmonary disease.   

At the time of the veteran's death, he was service connected 
for a gunshot wound muscle injury of the right upper thigh 
evaluated as 30 percent disabling, residuals of a cold injury 
to the left foot evaluated as 30 percent disabling, residuals 
of a cold injury to the right foot evaluated as 30 percent 
disabling, and hypertrophic rhinitis evaluated as non-
compensable. 

As the veteran was not service-connected for fungal sepsis, 
severe clostridium difficile colitis, ischemic 
cardiomyopathy, or chronic obstructive pulmonary disease at 
the time of his death, it is necessary to determine whether 
service connection should have been established.

The veteran's service medical records are negative for any 
complaints, symptoms, findings or diagnoses related to his 
fungal sepsis, severe clostridium difficile colitis, ischemic 
cardiomyopathy, or chronic obstructive pulmonary disease.  
The evidence  shows that the veteran was diagnosed with early 
latent syphilis in November 1943.  In December 1943, the 
veteran complained of pain in the heart region lasting one 
hour; heart flutters were also noted.  The examination report 
at service discharge noted normal cardiovascular system and 
lung evaluations.  Also, a service connection claim for 
cardiac pathology was denied in a February 1947 rating 
decision.   

The competent post-service medical evidence includes no 
opinion or other medical evidence linking the veteran's fatal 
conditions to his service.  The earliest medical evidence of 
any of the disorders in the record is dated decades after the 
veteran's separation from service.  Specifically, a heart 
disability was not noted until the mid- 1970's.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Additionally, the record contains a February 2002 VA 
examination report which addressed whether the veteran's then 
heart condition was due to a service-connected gunshot wound.  
Upon review of the record, the examiner noted the veteran's 
in-service notations as discussed above found that that there 
was no information substantiating a relationship between 
service-connected disability and his heart condition.   

In May 2006, a VA examiner reviewed the claims folder to 
render an opinion as to the veteran's death.  The examiner 
discussed the veteran's six month history of treatment for 
latent syphilis during service in the 1940's (a notation was 
found that penicillin was used) and found no evidence of 
sequelae related to syphilis.  In citing to the medical 
literature which outlines cardiac complications as late 
sequelae of untreated syphilis, the examiner noted that this 
occurred mainly in the form of an inflammation of the aorta 
resulting in incompetence of the aortic valve.  The examiner 
pointed out that there was evidence that untreated syphilis 
can result in damage to the coronary arteries with subsequent 
coronary artery disease and myocardial infarction.  It was 
noted that the veteran developed coronary artery disease in 
his 50's.  There was clear evidence that that veteran was 
treated for hypertension, hyperlipidemia, and had an 
extensive smoking history which are all risk factors for 
development of coronary artery disease.  The examiner 
concluded that in light of the veterans six month treatment 
for syphilis, most likely with penicillin, and his multiple 
other risk factors for coronary artery disease, it was less 
likely than not that syphilis caused his coronary artery 
disease and death.   Because the opinion was offered 
following a review of the claims folder, and because it was 
accompanied by a clear rationale consistent with the evidence 
of record, it is found to be highly probative.  

Based on the evidence, the competent medical evidence fails 
to support the appellant's contention.  There is no evidence 
that the conditions leading to the veteran's death are 
related to service, including due to any complications from 
any conditions noted during service.  Moreover, the competent 
medical evidence simply fails to show that the veteran's 
service-connected disabilities resulted in "debilitating 
effects" that made him "materially less capable" of resisting 
the effects of his any of the causes of his death.  See 
Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 
3.312(c)(1).  

To the extent that the appellant has claimed that the 
veteran's cause of death was related to service, as a lay 
person, she has no competence to give a medical opinion on 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The preponderance of the evidence is against finding that the 
veteran's cause of death was incurred in or is otherwise 
related to service, and the claim must be denied.  38 
U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



2.  Entitlement to DIC pursuant to the provisions of 38 
U.S.C.A. § 1318

Where a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable 
to the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who dies 
not as the result of the veteran's own willful misconduct, 
and who either was in receipt of compensation, or for any 
reason (including receipt of military retired pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation, at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22; cf. 
Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 314 F.3d 1373, 1377-78 (Fed. Cir. 2003) (upholding 
VA's interpretation in 38 C.F.R. § 3.22 as the correct 
interpretation).  The service-connected disabilities must 
have either been continuously rated totally disabling for 10 
or more years immediately preceding death or continuously 
rated totally disabling for at least five years from the date 
of the veteran's separation from service.  Ibid.  The total 
rating may be schedular or based on unemployability.  38 
C.F.R. § 3.22(c).

In this case, at the time of the veteran's death in December 
2004, none of his service-connected disabilities were 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of his 
separation from service.   Thus, the "totally disabling" 
requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has 
not been met.  Accordingly, the appellant's claim under 38 
U.S.C.A. § 1318 must be denied for lack of legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); Luallen v. Brown, 8 
Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 are 
denied.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


